Bell, Presiding Judge.
1. In the trial of an appeal from an award in condemnation proceedings to acquire a part of condemnee’s tract of land as a right of way for highway purposes, the condemnee, over condemnor’s objection, elicited testimony calculated to impress the jury that a curve in the proposed highway would constitute a hazard to persons and property so as to diminish the market- value of the land not taken. The possible danger of collision of vehicles using the proposed highway' with persons and property upon the remaining portion of condemnee’s land was not an independent element of damages for which compensation could be awarded. Guess v. Stone Mountain Granite &c. Co., 72 Ga. 320, 328 (2). However, under the facts of this case, the existence of the curve in the proposed highway might have served to illustrate to the jury a possible diminution of market value of the remainder area. For that purpose and that purpose alone, the evidence complained of was admissible. South Carolina R. Co. v. Steiner, 44 Ga. 546, 559; Atlantic & B. R. Co. v. McKnight, 125 Ga. 328, 331 (54 SE 148); Southern R. Co. v. Leonard, 58 Ga. App. 574, 580-581 (199 SE 433); Savannah &c. R. Co. v. Williams, 133 Ga. 679, 680 (66 SE 942); Nichols, Eminent Domain, § 14.256.
Argued September 14, 1965
Decided November 18, 1965.
Arthur K. Bolton, Attorney General, Richard L. Chambers, Assistant Attorney General, Horace E. Campbell, Deputy Assistant Attorney General, William L. Preston, for plaintiff in error.
D. M. Pollock, contra.
2. Special grounds 2 and 3 of the motion for new trial are controlled by the decision of this court in State Hwy. Dept. v. Ford, 112 Ga. App. 270 (144 SE2d 924), in which error was assigned for the same reasons upon charges of the court identical with the charges attacked in these grounds.
The charge attacked in special ground 2 is not subject to the exceptions stated in this ground.
The charge attacked in special ground 3 was erroneous for the reason indicated in the Ford case in Divisions 2, 3 and 4 of the opinion.

Judgment is reversed on special ground 8 of motion for new trial.


Frankum and Hall, JJ., concur.